                            UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE

UNITED STATES OF AMERICA,                       )
                                                )
              Plaintiff,                        )
                                                )
v.                                              )      No.:     3:18-CR-22-TAV-HBG
                                                )
ALBERT DIANCE BLEVINS                           )
                                                )
              Defendant.                        )


                                             ORDER

      This criminal matter is before the Court on the Report and Recommendation

(“R&R”) entered by United States Magistrate Judge H. Bruce Guyton on July 30, 2019

[Doc. 56]. Judge Guyton recommends that defendant’s Motion to Suppress [Doc. 29] be

granted in part, in that he recommends the box of photographs seized from defendant’s

bedroom be suppressed, and he recommends the motion be denied in all other respects

[Id.]. There have been no timely objections filed to the R&R, despite the Court’s

granting defendant’s motion for an extension of time to file objections up to and

including October 15, 2019 [Doc. 71]. Enough time has passed since the extended

deadline for filing objections to treat any objections as having been waived. See 28

U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b).

      After    reviewing     the   matter,    the   Court     agrees   with   Judge   Guyton’s

recommendation and reasoning, which the Court adopts and incorporates into its ruling.

Accordingly, the Court ACCEPTS IN WHOLE the R&R [Doc. 56]. Defendant Albert

Diance Blevins’s Motion to Suppress [Doc. 29] is GRANTED in part, in that the box of
photographs seized from defendant’s bedroom is suppressed, and DENIED in all other

respects.

       IT IS SO ORDERED.


                               s/ Thomas A. Varlan
                               UNITED STATES DISTRICT JUDGE




                                        2
